DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 5-8, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 5-8, regarding the newly amended limitations of claim 1:
As necessitated by the newly amended limitations to claim 1, a new combination of references is relied upon. Particularly, the prior art Chen et al. (US 2017/0170394 A1) discloses a single central switching zone which is a unique switching zone forming a favored conduction path with respect to the rest of the oxide layer that is outside of the switching zone.

	All subsequent arguments directed to the same as addressed above are responded in kind; furthermore, conclusory statements without evidence and explanations that a combination of Miller, Xie, and Chen cannot result in any way in the invention of claim 1 are not found persuasive.



Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 7 recites “the second zone”. There is insufficient antecedent basis for this limitation in the claim. Claim 4 introduces “a second zone”, but the current claim does not depend on claim 4 and it is indefinite as to what the relationship is between the first zone and the second zone.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US 2017/0170394 A1), hereinafter as Chen, in view of Miller et al. (US 2014/0138602 A1), hereinafter as Miller.

7.	Regarding Claim 1, Chen discloses Resistive non-volatile memory cell (see Fig. 1A and [0008] “resistive random access memory”;
Also see [0002-0003] “The invention relates to a non-volatile memory, and particularly a resistive random access memory”) comprising a first electrode (element 102, see [0019] “bottom electrode 102”), a second electrode (element 104, see [0019] “top electrode 104”) and an oxide layer (element 106, see [0022] “A material of the resistance-switching layer 106 is a transition metal oxide”) arranged between the first electrode and the second electrode (see Fig. 1A), the memory cell being capable of reversibly switching (see [0022] “resistance-switching oxide of the resistive non-volatile memory cell” and see [0002-0004] the memory can write, erase writes, read, have multi-states which is achieved by application of appropriate electrical signals to the resistance-switching oxide;
between:
- a high resistance state obtained by applying a first bias voltage between the first electrode and the second electrode; and
- a low resistance state obtained by applying a second bias voltage between the first electrode and the second electrode;
(Chen discloses a resistive random access memory with first and second electrodes on opposing sides of and electrically connected to the resistive switching oxide layer, and it is inherent that the disclosed structure can perform the functions of applying first and second bias voltages for high and low resistance states;
see Miller for evidence, [0003-0004] “ReRAM is a memory element that changes resistance when a voltage is applied across the element. One voltage (e.g., a "set" voltage Vset) is used to switch to a low resistance state, while another voltage (e.g., a "reset" voltage Vreset) is used to switch to a high resistance state.” In addition, see Miller Figs. 3A-E first electrode element 304, second electrode element 316, and oxide layer, hafnium oxide in common with Chen, element 306.
Furthermore, the limitations directed towards a function of the switching for the oxide layer through application of bias voltage between the first electrode and the second electrode for a high resistance state and a low resistance state are determined as functional limitations – the decision to use the device structure to apply certain voltages which result in the high and low resistance states does not structurally distinguish from the prior art relied upon.
The manner in which the current claim is recited defines a function of the oxide layer because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the oxide layer must be capable of performing - see MPEP 2173.05(g), because the 
If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.
The switching function between a high and low resistance state with application of voltage is possible due to the metal oxide material of the oxide layer, and the conductive first and second electrodes which are on opposing sides and electrically connected to the oxide layer.)
the oxide layer comprising a unique switching zone (element 126 and see [0048] “the filament structure 126 is concentrated at the central portion” – there is one element 126 at the central portion of element 106;
Note, a filament is a conductive path formed in the resistive-switching oxide layer, wherein the area surrounding the filament does not form a conductive path) forming a favored conduction path for the current passing through the memory cell when the memory cell is in the low resistance state (formation of the filament element 126 means that the memory cell is in the low resistance state because the conductive path provides a low resistance path through the element 106);
the oxide layer comprises a first zone (area of element 106 excluding the switching zone of element 126) so as to locate the switching zone outside the first zone (see Fig. 1A).
Chen does not disclose wherein the oxide layer comprises a first zone doped with aluminium or silicon, the aluminium or silicon being present in the first zone at an atomic concentration that is selected so as to locate the switching zone outside the first zone.
	Miller discloses a resistive non-volatile memory cell (see Figs. 3A-E & [0037] “The memory element 102 described herein is an MIM-style nonvolatile memory element”) wherein the oxide layer (see Figs. 3A-E element 306, see [0038] “metal oxide layer 306” and see [0041] “The metal oxide layer 306 may include one or more layers of metal oxide material, including one or more of hafnium oxide” Selected as hafnium oxide) comprises a first zone doped with aluminium or silicon, the aluminium or silicon being present in the first zone (see Figs. 3A-E zone of element 306 excluding switching zone of element 314, see [0041] “For example, the metal oxide layer 306 may be a deposited hafnium oxide layer” And see [0062] “The metal oxides have any phase (e.g., crystalline and amorphous) or mixtures of multiple phases. The deposited metal oxides can have impurities (i.e., substitional defects) such as an aluminum atom where a hafnium atom should be, vacancies (missing atoms), and interstitials (extra atoms).” And see [0073] “Additional dopants may include … silicon”) at an atomic concentration that is selected so as to locate the switching zone outside the first zone (see Figs. 3A-E the atomic concentration of aluminum or silicon in the first zone which is outside of the localized defect path area element 314 must be selected so as to locate the switching zone outside the first zone, in other words such that element 314 is the switching zone; also see [0056] “The defect paths 314 include higher concentrations of defects than the surrounding regions of the metal oxide layer 306. The defect paths 314 can be used to tailor the switching properties of the memory element 300. For example, the defect paths 314 create localized regions in the metal oxide layer 306 that allow for the creation of conduction paths (e.g., percolation paths, filaments, ion transport) and greater control over set, reset, and forming voltages.”;
Note, the manner in which the claim is currently recited broadly recites that an atomic concentration of the first zone is selected so as to locate the switching zone outside the first zone without any reference to a second zone and a comparative atomic concentration of the dopant between the two zones; however, in light of the Applicant’s specification, the presence of the second zone along with a difference in atomic concentration of the dopant compared to that of the first zone is the reason that the switching zone is located outside the first zone and is located in the second zone which is disclosed by the prior art Miller).
	The dopant in the oxide layer with a higher concentration in the switching zone than the surrounding area as taught by Miller is incorporated as dopant in the oxide layer with a higher concentration in the switching zone than the surrounding area of Chen. The combination discloses wherein the oxide layer comprises a first zone doped with aluminium or silicon, the aluminium or silicon being present in the first zone at an atomic concentration that is selected so as to locate the switching zone outside the first zone.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the oxide layer comprises a first zone doped with aluminium or silicon, the aluminium or silicon being present in the first zone at an atomic concentration that is selected so as to locate the switching zone outside the first zone as taught by Miller as the oxide layer comprises a first zone doped with aluminium or silicon, the aluminium or silicon being present in the first zone at an atomic concentration that is selected so as to locate the switching zone outside the first zone of Chen because the combination provides controlled switching parameters of the memory improved and greater control exerted for forming localized defect paths for any time of conduction mechanism such as by filament and improves control over set and reset voltages, on/off current ratios, forming voltages, etc (see Miller at least [0020 & 0064]).

8.	Regarding Claim 2, Chen and MIller disclose the memory cell according to claim 1, wherein the first zone extends to a periphery of the memory cell (see Chen Fig. 1A).

9.	Regarding Claim 8, Chen and MIller disclose the memory cell according to claim 1, wherein the oxide layer comprises a material among the following: hafnium oxide, tantalum oxide (see Chen [0042] “the resistance-switching layer 106 is a transition metal oxide, for example, such as hafnium oxide (HfO2)” ; and see Miller Figs. 3A-E element 306, see [0038] “metal oxide layer 306” and see [0041] “The metal oxide layer 306 may include one or more layers of metal oxide material, including one or more of hafnium oxide”).

10.	Claims 3-7 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US 2017/0170394 A1), hereinafter as Chen, in view of Miller et al. (US 2014/0138602 A1), hereinafter as Miller, in view of Xie et al. (US 2014/0322862 A1), hereinafter as Xie.
[Chu et al. (US 2018/0175291 A1), hereinafter as Chu is utilized herein as evidence.]

Claim 3, Chen and MIller disclose the memory cell according to claim 1, where the first zone is doped with silicon (see [0073] “Additional dopants may include … silicon”)
Chen and MIller do not disclose the atomic concentration of silicon in the first zone being comprised between 0.1% and 2%.
Xie discloses wherein the resistive switching hafnium oxide element is doped with silicon (see [0063] “the resistive switching oxide layer is doped with a metal different than the metal which forms a base metal oxide layer of the resistive switching oxide layer … any one or more of Ni, Hf, Zr, Cu, Ta, Ta, Ti, Si, and Al, among other metals” Selected as silicon), the atomic concentration of silicon comprised between 0.5% and 20% (see [0025] “The concentration of the metal dopant in the resistive switching layer after doping may be about 0.5-20 atomic percent, about 1-10 atomic percent, or 3-7 atomic percent.”, also see [0068-0070] in particular “For example, the sub-stoichiometric oxide may be HfzAlyOx”, “the metal dopant concentration is in a range from about 0.5 atomic percent to about 20 atomic percent (i.e., z=0.95 and y=0.05)”, and “As noted above, metal dopants other than aluminum are possible.” An example of HfzAlYOx is provided where HfzOx is the resistive oxide layer material and the Aly is the doped metal for which the concentration is between 0.5 atomic percent to about 20 atomic percent  – Si, silicon is provided as an alternative to Al, aluminum, and is part of the list for which the doping concentration atomic percent applies).
The silicon dopant in the hafnium oxide resistive switching element having an atomic concentration of silicon comprised between 0.5% and 20% as taught by Xie is incorporated as a silicon dopant in the hafnium oxide resistive switching element having an atomic concentration of silicon comprised between 0.5% and 20% of Miller. The combination discloses the atomic concentration of silicon in the first zone being comprised between 0.5% and 20%.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the resistive switching hafnium oxide element the atomic concentration of silicon comprised between 0.5% and 20% as taught by Xie as wherein the resistive switching hafnium oxide element the atomic concentration of silicon comprised between 0.5% and 20% of Chen and MIller, wherein the combination discloses the atomic concentration of silicon in the first zone being comprised between 0.5% and 20% because the combination provides an additional level of advantageous control which allows processing of the resistive switching layer at higher temperatures, while maintaining desired device properties, wherein a deposition temperature can be correlated to the composition of the resistive switching oxide layer (see Xie [0072]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known silicon concentration in a hafnium oxide resistive switching material for a similar device for another which are listed as alternatives to obtain predictable results of a specific silicon concentration allowing control of the composition and electrical properties of the resistive switching material (see Xie [0072] and see Miller [0064] “Defects can also be created by doping, which is explained in more detail below.”).
	Chen and MIller and Xie do not disclose the exact atomic concentration of between 0.1% and 2%.
Chen and MIller and Xie combined disclose an overlapping range between 0.5% and 2%, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”
	The reason provided in the Applicant’s specification for the range is such that a switching zone is favored in the second zone which is true for the combination of Chen and MIller and Xie; therefore, there is no showing of unexpected results or criticality between the claimed range and the disclosed range. 

	Also see MPEP 2144.05 II. A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. And see Miller [0020] “In some embodiments of the invention, the localized defect paths can be created by selectively altering the metal oxide layer, for example using ion implantation or another doping process (e.g. co-sputtering, alloy sputtering, ALD deposition, etc.).” and [0056] “The defect paths 314 include higher concentrations of defects than the surrounding regions of the metal oxide layer 306.  The defect paths 314 can be used to tailor the switching properties of the memory element 300.  For example, the defect paths 314 create localized regions in the metal oxide layer 306 that allow for the creation of conduction paths (e.g., percolation paths, filaments, ion transport) and greater control over set, reset, and forming voltages.” Also see Chen [0048] “when oxygen vacancy density increases at the central portion, the filament structure 126 is concentrated at the central portion”.

Claim 4, Chen and MIller and Xie disclose the memory cell according to claim 3, wherein the oxide layer comprises a second zone doped with silicon (see Miller Figs. 3A-E zone of element 314, see [0073] “Additional dopants may include … silicon), the silicon being present in the second zone at an atomic concentration that is selected so as to locate the switching zone in the second zone (see Miller Figs. 3A-E the atomic concentration of silicon in the second zone element 314 which is the localized defect path area must be selected so as to locate the switching zone in the second zone element 314, in other words such that element 314 is the switching zone; also see [0056] “The defect paths 314 include higher concentrations of defects than the surrounding regions of the metal oxide layer 306. The defect paths 314 can be used to tailor the switching properties of the memory element 300. For example, the defect paths 314 create localized regions in the metal oxide layer 306 that allow for the creation of conduction paths (e.g., percolation paths, filaments, ion transport) and greater control over set, reset, and forming voltages.”).

13.	Regarding Claim 5, Chen and MIller and Xie disclose the memory cell according to claim 4, wherein the first zone completely surrounds the second zone (see Chen [0048] “the resistance-switching layer 106 below the oxygen exchange layer 108 generates an oxygen vacancy segment at a central portion only, which contributes to the formation of a filament structure 126” and see [0027] “a filament structure is concentrated at the central portion of the resistance-switching layer and kept away from sidewall portions where the filament structure is subject to plasma damage or contamination by impurities. The concentrated filament structure also contributes to enhancement of the high-temperature data retention property of memory devices.”; also see [0005] “conductive paths (positions of a filament structure)”).

Claim 6, Chen and MIller and Xie discloses the memory cell according to claim 4, wherein the first zone comprises:
- a first portion and a second portion extending on either side of the second zone along a first direction (see Miller Fig. 3E first leftmost portion and a second rightmost portion extending on either side of the second zone element 314 along a first lateral direction in the cross-sectional view of Fig. 3E).
- a third portion and a fourth portion extending on either side of the second zone along a second direction substantially orthogonal to the first direction (see Miller Fig. 3E third portion and a fourth portion into the page and out of the page extending on either side of the second zone element 314, which is combined with Chen to be a single central element, substantially orthogonal to the first direction).

15.	Regarding Claim 7, insofar as the claim can be interpreted and understood despite the 112 issues, Chen and MIller disclose the memory cell according to claim 1, wherein the atomic concentration of silicon in the second zone (see Miller Figs. 3A-E zone of element 314 which is part of element 306, see [0073] “Additional dopants may include … silicon”).
Chen and MIller do not disclose wherein the atomic concentration of silicon in the second zone is greater than 3%.
Xie discloses wherein the resistive switching hafnium oxide element is doped with silicon (see [0063] “the resistive switching oxide layer is doped with a metal different than the metal which forms a base metal oxide layer of the resistive switching oxide layer … any one or more of Ni, Hf, Zr, Cu, Ta, Ta, Ti, Si, and Al, among other metals” Selected as silicon), the atomic concentration of silicon is greater than 3% (see [0025] “The concentration of the metal dopant in the resistive switching layer after doping may be about 0.5-20 atomic percent, about 1-10 atomic percent, or 3-7 atomic percent.” & see [0069] “3 atomic percent to about 7 atomic percent, for instance about 5%” Selected as 3-7 atomic percent for zAlyOx”, “the metal dopant concentration is in a range from about 0.5 atomic percent to about 20 atomic percent (i.e., z=0.95 and y=0.05)”, and “As noted above, metal dopants other than aluminum are possible.” An example of HfzAlYOx is provided where HfzOx is the resistive oxide layer material and the Aly is the doped metal for which the concentration is selected between 3 to 7 atomic percent, for instance about 5%  – Si, silicon is provided as an alternative to Al, aluminum, and is part of the list for which the doping concentration atomic percent applies).
The silicon dopant in the hafnium oxide resistive switching element having an atomic concentration of silicon comprised between 3% to 7%, for instance about 5% as taught by Xie is incorporated as a silicon dopant in the hafnium oxide resistive switching element having an atomic concentration of silicon comprised between 3% to 7%, for instance about 5% of Miller. The combination discloses the atomic concentration of silicon in the first zone being comprised is greater than 3%.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the resistive switching hafnium oxide element the atomic concentration of silicon is greater than 3% as taught by Xie as wherein the resistive switching hafnium oxide element the atomic concentration of silicon is greater than 3% of Chen and MIller because the combination provides an additional level of advantageous control which allows processing of the resistive switching layer at higher temperatures, while maintaining desired device properties, wherein a deposition temperature can be correlated to the composition of the resistive switching oxide layer (see Xie [0072]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known silicon concentration in a hafnium oxide resistive switching material for a similar device for another which are listed as alternatives to obtain predictable results of a specific silicon concentration allowing control of the composition and electrical 
	See MPEP 2131.03 I. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Xie discloses 3% to 7% as well as a specific example of 5% which is one of the several claimed compositions.
	Chen and MIller and Xie combined disclose an overlapping range between 3% and 7%, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”
	The reason provided in the Applicant’s specification for the range is such that a switching zone is favored in the second zone which is true for the combination of Chen and MIller and Xie; therefore, there is no showing of unexpected results or criticality between the claimed range and the disclosed range. 
	Also see MPEP 2144.05 II. A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. And see Miller [0020] “In some embodiments of the invention, the localized defect paths can be created by selectively altering the metal oxide layer, for example using ion implantation or another doping process (e.g. co-sputtering, alloy sputtering, ALD deposition, etc.).” and [0056] “The defect paths 314 include higher concentrations of defects than the surrounding regions of the metal oxide layer 306.  The defect paths 314 can be used 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art disclose a memory cell can have a single filament or switching zone with a favored conduction path.
Nazarian et al. (US 9,727,258 B1), Column 16 lines 53-54 “one or more conductive filament(s) 422, which although depicted as a single filament can be multiple filaments”.
Mickel et al. (US 8,835,272 B1), Column 5 lines 1-4 “known implementations will feed the growth of one filament (or at most a few filaments), such a layer may be even more important as a source for the simultaneous growth of many filaments”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P/Examiner, Art Unit 2818    

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818